DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 08/17/2021, Applicant, on 10/14/2021, amended claims 1, 5-6, 10-11, and 15, canceled claims 2-4, 7-9, and 12-14. Claims 1, 5-6, 10-11, and 15 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered, but they are not fully persuasive. The updated 35 USC § 103 and 101 rejections of claims 1-2, 4-17, and 19-20 are applied in light of Applicant's amendments.     
The Applicant argues that “Independent claims 1, 9, and 16 do not recite an abstract idea or other judicial exception… Independent claims 1,/ 9, and 16 integrate the alleged judicial exception into a practical application” (Remarks 10/14/2021)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting mathematical relationships, mathematical formulas or equations, mathematical calculations which falls into the “Mathematical concepts” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere 
The claimed subject matter is merely claims a method/system for calculating and analyzing information regarding power generation and control.  Although the data gathered and calculated may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and projecting) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (mathematical concepts). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation, evaluation, judgment, opinion The steps of calculating data, updating models, and generating target value(s) can be performed by a human (mental process/pen and paper).  The practice of calculating information and constructing models with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data, and recommending a user to perform an action).
The Applicant is using computing components (electric power plant, processors, computers, wattmeters, and consumption devices) to perform in a generic/expected way in their environment (obtaining and analyzing power data). The technological components are merely being used in their expected way to facilitate additional analysis (calculating/analyzing data, i.e., the abstract idea). The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing power consumption data specifically, and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. The claim limitations do not recite a practical application, nor is the analysis having an actual impact or change to technology/physical components (actually controlling power consumption); the claims merely end with a displayed request. As such the application of the abstract 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 10-11, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1, 5-6, 10-11, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 11 and 15), computer program product (claims 6 and 10), and system (claims 1 and 5) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting mathematical relationships, mathematical formulas or equations, mathematical calculations which falls into the “Mathematical concepts” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of mathematical concepts or the mental processes grouping. Thus, the claim recites a combination of mathematical concepts (calculating and estimating) and mental processes (for performing certain methods of organizing human activity.
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: acquire a resource consumption amount…; and estimate a utility characteristic related to a utility that the user has obtained with the resource consumption amount and a difference between the utility and a maximum utility, and a suppression characteristic of the user in which the utility decreases as the resource consumption amount increases, based on the resource consumption amount, such that the suppression characteristic has a slope in which a value characteristic, which is a composite function of the suppression characteristic and the estimated utility characteristic, has a maximum value of the utility with the resource consumption amount, estimate a suppression record which is a ratio between a monetary reason suppressing the resource consumption amount and a reason other than the monetary reason, estimate a perception of the user related to consumption of the resource based on the resource consumption amount of the user, the utility characteristic, the suppression characteristic, and the estimated suppression record, wherein the target calculation computer is configured to: calculate a target value related to the resource consumption amount for which the user needs to cooperate based on the estimated utility characteristic and the suppression characteristic execute an evaluation function generation process of generating an evaluation function to determine a resource consumption amount of the user, which maximizes a utility of the user, based on the resource consumption amount, the maximum value of the utility in the value characteristic, and a suppliable amount from a supply source of the resource, and optimize the resource consumption amount such that the evaluation function is maximized, wherein the target calculation computer is configured to calculate the target value based on the resource consumption amount and an optimization result of the evaluation function optimization process, wherein the first user computer is further configured to: generate cooperation request data related to reduction of the resources consumption amount for the user based on the target value calculated by the target calculation process and the estimated perception of the user; and display the generated cooperation request data on a display. 
Independent claims 6 and 11 recite the CRM and method for performing the system of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to A resource management system, which manages a resource consumed by a user, comprising: a processor that executes a program; and a storage device that stores the program, wherein the processor executes…; An information processing device comprising: a processor that executes a program; a storage device that stores the program; and a communication interface, wherein the communication interface is capable of 40 communicating with a target calculation device that calculates a target value related to a resource consumption amount of a user for which the user of the information processing device needs to cooperate, and the processor executes…; a processor that executes a program; and a storage device that stores the program, the processor executing… (as recited in claims 1, 6, and 11).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: A resource management system, which manages a resource consumed by a plurality of users, comprising: an electric power plant generating electric power connected to a power network distributing the electric power; a plurality of wattmeters each connected to the power network; a plurality of user computers each respectively connected to the wattmeters; a plurality of electronic consumption devices each consuming power generated from the electric power plant and respectively connected to each wattmeter; a target calculation computer connected to the plurality of user computers via a network, the target calculation computer connected to the electric power plant; wherein a first user computer of the plurality of user computers is configured to …of one or more first electronic consumption devices of Page 2 of 17Serial No. 16/908,895Amendment filed October 14, 2021Responsive to Office Action mailed August 17, 2021the plurality of consumption devices from a first wattmeter connected to the one or more first electronic consumption devices, of the plurality of wattmeters…; An information processing device comprising: a processor that executes a program; a storage device that stores the program; and a communication interface, wherein the communication interface is capable of 40 communicating with a target calculation computer that calculates a target value related to a resource consumption amount of a user for which the user of the information processing device needs to cooperate, and the processor executes…one or more electronic consumption devices from a wattmeter; a processor that executes a program; and a storage device that stores the program, the processor executing…; an electric power plant generating electric power connected to a power network distributing the electric power; a plurality of wattmeters each connected to the power network; a plurality of user computers each respectively connected to the wattmeters; Page 7 of 17Serial No. 16/908,895Amendment filed October 14, 2021Responsive to Office Action mailed August 17, 2021a plurality of electronic consumption devices each consuming power generated from the electric power plant and respectively connected to each wattmeter; a target calculation computer connected to the plurality of user computers via a network, the target calculation computer connected to the electric power plant (as recited in claims 1, 6, and 11) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0014]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (5, 10, and 15) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 5, 10, and 15 recite “wherein the first user computer is configured to  a device-specific target calculation process of calculating a target value for each of one or more of the first  electronic consumption devices of the user based on resource consumption amount of each of the resource consumption devices and the target value, and generate the cooperation request data including a calculation result of the device-specific target calculation process”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (10 and 15) recite the CRM and method for performing the system of claim 5. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Storch; Randy S.. Energy Distribution Management System, .U.S. PGPub 20110184581 The invention relates to concepts associated with energy management systems and, more particularly, to means for providing remote communications associated with management of functions such as load balancing, load shedding and the like.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/